Exhibit 31.1 SECTION 302 CERTIFICATION I, Ronald A. Duncan, certify that:1 1. I have reviewed this annual report on Form 10-K/A of General Communication, Inc. for the period ended December 31, 2009; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 25, 2010 /s/ Ronald A. Duncan Ronald A. Duncan President and Director 1 Paragraph 3 is omitted since no financial statements are included in the amended filing.Paragraphs 4 and 5 are omitted since the amendment does not contain an amendment to the Regulation S-K Item 307 and 308 disclosures regarding the evaluation of disclosure controls and procedures and internal controls over financial reporting.
